Citation Nr: 1811745	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic right hand disorder manifested by pain and functional impairment, claimed as separate and distinct from service-connected triangular fibrocartilage complex (TFCC) tear with scar, right wrist and service-connected traumatic arthritis of the proximal interphalangeal (PIP) joint of the right index finger, status post fracture (to include as secondary to these aforementioned disabilities).

2.  Entitlement to an initial compensable disability rating for residuals of a broken big toe of the left foot.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ADT) in the Reserve Officer Training Corps (ROTC) from May 1980 to July 1980, followed by another period of ADT from June 1983 to October 1983, after which he served on active duty in the United States Army from November 1986 to March 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2007 and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2016, the Board denied service connection for a chronic right hand disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Order, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded the Board's March 2016 decision.

Thereafter, the Board remanded the claim of entitlement to service connection for a right hand disorder in October 2017 for further development.  

In the March 2016 rating decision, previous denials of service connection for residuals of a fractured big toe of the left foot were found to be clearly and unmistakably erroneous.  Service connection was granted, and a noncompensable evaluation was assigned from April 1, 2006.  The Veteran appealed, and this issue has since been properly perfected and certified to the Board for appellate review.  

Regarding the claim of entitlement to a TDIU, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU was denied in a December 2017 rating decision.  In a January 2018 Notice of Disagreement (NOD), the Veteran's representative correctly noted that the Veteran's request for a TDIU that was adjudicated in December 2017 was not an independent claim but was rather raised as part and parcel to the Veteran's increased rating claim.  The representative noted that the increased rating claim on appeal was for the Veteran's service-connected right index finger and right wrist disorders, which the Board notes was recently appealed in a January 2018 Notice of Disagreement (NOD).  However, the Veteran's appeal for a compensable rating for residuals of a broken big toe of the left foot also has an appeal period ranging back to April 1, 2006.  To the extent that this issue is on appeal, and the issue of a TDIU has been raised, the Board will consider TDIU as part and parcel of the Veteran's claim of entitlement to an initial compensable disability rating for residuals of a broken big toe of the left foot.  The Veteran and his representative have clearly contended that a TDIU is warranted as a result of the combined effect of the Veteran's service-connected disorders.  See January 2018 NOD and August 2017 argument.  

The Veteran testified at a videoconference Board hearing held in November 2012.  A transcript is of record.  

The issues of entitlement to service connection for a chronic right hand disorder and a TDIU prior to November 8, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Residuals of a left big toe fracture have resulted in degenerative joint disease and pain.  

2.  On and after November 8, 2012, the Veteran has been precluded from participating in substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for residuals of a left big toe fracture have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5282, 5284 (2017).

2.  On and after November 8, 2012, the criteria for an award of a TDIU are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

For the issues decided herein, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

As noted in the introduction, the appeal for an increased initial disability rating for residuals of a broken big toe of the left foot dates back to April 1, 2006, the date after the Veteran separated from military service.  The Board will consider whether a compensable rating is warranted at any time since then.  

The Veteran's great left toe disorder has been evaluated noncompensable under DC 5284.  The Board will consider all relevant diagnostic codes for rating the Veteran's service-connected disorder.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

A diagnosis of hammer toe has also been provided for the left great toe.  Thus, the Board has also considered Diagnostic Code 5282.  Under Diagnostic Code 5282, a single hammer toe warrants a noncompensable rating, and a maximum 10 percent rating is warranted when there is hammer toe, without claw foot, of all toes. 38 C.F.R. § 4.71a, DC 5282 (2017). 

Under Diagnostic Code 5003, a rater is directed to evaluate degenerative arthritis established by X-ray findings based on the degree of limitation of motion under the appropriate diagnostic codes. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with X-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. Id.

As part of the consideration as to which code or codes are the most appropriate to utilize, the Board must be mindful that assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding. 38 C.F.R. § 4.14.  The Court of Appeals for Veterans Claims explained in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) that when determining whether separate disability ratings are warranted, "[t]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other . . . conditions."  The rationale for 38 U.S.C.A. § 4.14 prohibition of pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" incurred.

      Factual History

In the April 2006 claim, the Veteran requested service connection for a broken big toe of the left foot, described as chronic pain.  

Service treatment records (STRs) document that the Veteran fractured his left big toe in 2003.  A February 2005 STR documenting the Veteran's current medical conditions shows a fracture left first toe with degenerative joint disease.  The physical also noted recurrent left first toe pain.  

VA provided an examination in June 2006.  The examiner noted that the Veteran suffered from foot pain located at the toes.  The pain occurred constantly, traveling to the ankle.  The pain was elicited by physical activity and walking, only relieved by Percocet and Naprosyn.  At rest, there was pain, stiffness, and swelling.  While walking or standing, the Veteran had stiffness and swelling.  Functional impairment was described as stiffness and constant pain.  An examination of the left foot showed hammer toe of the great toe.  Disorders not present included pes planus, pes cavus, Morton's Metatarsalgia, hallux valgus, and hallux rigidus.  The examiner noted that the Veteran had limitations with standing and walking, and pain in the toes on inclined surfaces.  The symptoms and pain were not relieved by corrective shoe wear.  Contemporaneous X-rays of the left foot were within normal limits.  The examiner diagnosed bilateral hammer toes.  

VA treatment records from January 2010 show treatment for the Veteran's complaint of left big toe pain.  He received a diagnosis of a mild bunion at that location.  

VA provided another examination in December 2013.  The examiner opined that the left great toe fracture was more likely than not incurred during service.  However, regarding big toe fracture of the left foot, there was no diagnosis because the condition had resolved.  The examiner also noted additional diagnoses of hammer toe, hallux valgus, and calcaneal spur in the left foot.  All toes were affected by hammer toe.  No finding of arthritis in the left toe was made.  Contemporaneous X-rays of the left foot form the South Atlanta Radiology Associates showed a calcaneal spur at the plantar fascia insertion.  The images were otherwise negative for any other condition.  The Board notes that the Veteran is presently service-connected for bilateral heel spurs, and this X-ray does not have import on the instant decision.  

With his Notice of Disagreement, received in June 2016, the Veteran disagreed with the noncompensable rating assigned for his left great toe disorder.  Since service, he asserted, he had suffered from pain and arthritis.  

VA treatment records from March 2017 show an X-ray report for the left foot.  There was generalized osteopenia, but no acute fracture or dislocation.  The small but prominent plantar heel spur was noted.  The radiographs also showed hammer toe deformities of the first through fourth digits, most pronounced involving the first and second digits.  There was minimal hallux valgus.  There was a constellation of findings in the second through fifth TMT joints consistent with Charcot arthropathy with sclerosis and subchondral cystic change.  There was associated collapse of the plantar arch resulting in minimal cavus deformity of the foot.   

In November 2017, VA received private treatment records showing a left foot assessment conducted in February 2017.  The Veteran had presented for treatment for left foot pain and swelling.  The swelling had been present for approximately three months.  The Veteran also had numbness in the midfoot.  An examination showed significantly decreased to absent sensations.  The Veteran also complained of paresthesias and a burning sensation.  The attending physician noted pain to palpation to the dorsal Lisfranc and palpable bony prominence with swelling and possible small soft tissue mass, and/or Charcot Joint changes.  Conditions present included bilateral hallux valgus, bilateral hammer toes from the second to fifth digits, and rocker bottom deformity with plantar lateral prominence and medial enlargement all at the Lisfranc joint area.  X-rays showed a prominent exostosis to the dorsal Lisfranc joint area, with soft tissue swelling noted, severe arthritic changes to the dorsal Lisfranc Joint area, with what appeared to be Charcot joint changes, hallux valgus deformity, hammer toes at second through fifth digits, flexible cavus foot deformity, and no signs of fracture or dislocation.  The Veteran was assessed with severe arthritis and Charcot joint changes, Lisfranc joint, left, and severe peripheral neuropathy of the bilateral feet.  A February 2017 MRI and March 2017 follow-up visit confirmed these findings.  

VA provided an examination in November 2017.  The examiner diagnosed bilateral flat foot, bilateral hammer toes, though no hammer toe of the left great toe, hallux rigidus of the right foot, and acquired claw foot of the left foot.  Degenerative arthritis of the left foot was also found.  The examiner also diagnosed Charcot of the left foot, a broken big toe of the left foot, and bilateral heel spurs.  The examiner referred to findings from April 2005 STRs showing degenerative joint disease of the left great toe.  The examiner explained that all left foot disorders caused foot pain and impaired locomotion, and he indicated that it was impossible to separate each disorder's effect on the Veteran's ability to function in an occupational environment.  

In a November 2017 argument, the Veteran's representative referred to the November 2017 VA examination, asserting that all the Veteran's left foot symptoms must be attributed to his service-connected left big toe disorder, left foot, and bilateral heel spurs pursuant to Mittleider v. West, 11 Vet. App. 181 (1998).

	Analysis

The Board notes that further discussion of the appropriate rating code is necessary.  The Veteran's left big toe disorder has been the subject of numerous assessments throughout the appeal period.  The only objective evidence of arthritis of the left big toe comes from the Veteran's STRs, which note degenerative joint disease of that joint.  Otherwise, the primary symptom identified has been pain.  Complicating this analysis is the fact that the Veteran has numerous other disorders of the left lower extremity over the course of the appeal, including neuropathy or radiculopathy of the left lower extremity, hallux valgus, hammer toes, pes cavus, hallux rigidus, heel spurs, and claw foot.  

The November 2017 VA examiner noted that it was impossible to separate the degree of disability resulting from each of these diagnosed disorders.  Based on this statement, the Veteran's representative correctly referred to the Court's holding in Mittleider v. West in arguing that all left foot symptoms must be attributed to the Veteran's service-connected disorders of the left foot.  The Veteran is presently service-connected for radiculopathy of the left lower extremity, bilateral heel spurs, and residuals of the broken big toe of the left foot.  The radiculopathy has been rated as 20 percent disabling prior to September 21, 2016, and as 40 percent disabling thereafter under Diagnostic Code 8520, which contemplates moderate and moderately severe levels of paralysis of the sciatic nerve for the respective appeal periods.  38 C.F.R. § 4.124a.  The bilateral heel spurs have been rated as analogous to bilateral pes planus and assigned a 10 percent rating.  This rating, under DC 7526, contemplates moderate disability with pain on manipulation and use of the feet, in pertinent part.  38 C.F.R. § 4.71a.  If it is impossible to separate the levels of disability attributable to the Veteran's service-connected and nonservice-connected left foot disorders, the Board must ensure that all symptoms present as a result of the left big toe disorder are contemplated by the assigned ratings.  Here, pain is clearly contemplated by the ratings assigned.  Thus, assigning a separate disability rating based solely on the presence of pain as a result of the service-connected left big toe disorder would violate would constitute prohibited pyramiding. 38 C.F.R. § 4.14.

In short, the Board finds that a compensable rating under DC 5284 is not warranted because the Veteran would be assigning a separate rating for pain in the Veteran's foot, which is contemplated by the ratings assigned for other service-connected disorders of the left lower extremity.  

Moving to Diagnostic Code 5282, which evaluates hammer toe, the Board notes that the evidence is in conflict as to whether the left big toe actually has hammer toe.  The February 2017 private foot assessment found hammer toe in the second through fifth digits of the left foot.  This was confirmed by the November 2017 VA examination.  In contrast, the June 2006 and December 2013 VA examination indicated hammer toe at that digit.  STRs further note deformities in reference to the Veteran's left big toe.  However, even assuming that the left big toe has hammer toe, rating this disability based on Diagnostic Code 5282 would yield a noncompensable disability rating.  A 10 percent rating is warranted under Diagnostic Code 5282 only if all toes have hammer toe.  The Veteran does, but he is not service-connected for hammer toe of the other digits.  Thus, this code is not for application for the purposes of assigning a higher 10 percent rating.  

Despite Diagnostic Codes 5282 and 5284 not being avenues for the grant of a compensable disability rating, the Board nonetheless finds that an increased 10 percent rating is warranted under Diagnostic Code 5003.  In doing so, the Board accords significant probative weight to the findings of degenerative joint disease in the left big toe in the Veteran's STRs.  

This finding is consistent with the Court of Appeals for Veterans Claims' (Court's) holding in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), where the Court held that Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements."  Further, where a veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Id.  Finding that a 10 percent rating is warranted for the Veteran's left big toe disorder from April 1, 2006, is consistent with the Court's recent holding in Southall-Norman.

A 20 percent rating under Diagnostic Code 5003 is not warranted, however, as the Veteran's left big toe disorder has not been found to be productive of occasional incapacitating exacerbations.  

Thus, the Board finds that an increased rating of 10 percent, but no higher, for residuals of a left big toe fracture have been met.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

As discussed further below, the Board is granting entitlement to a TDIU from November 8, 2012, the earliest date the Veteran meets the schedular criteria for this benefit.  The appeal of entitlement to a TDIU prior to November 8, 2012, is being remanded herein and will not be discussed in the instant decision.  

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

From November 8, 2012,  the Veteran has been service connected with the following disorders: 1) degenerative disc disease of the lumbar spine with intervertebral disc syndrome, rated 20 percent disabling; 2) radiculopathy of the left lower extremity associated with the low back disorder, rated 20 percent disabling from November 8, 2012, to September 20, 2016, and rated 40 percent disabling thereafter; 3)  radiculopathy of the right lower extremity associated with the low back disorder, rated 20 percent disabling; 4) traumatic arthritis of the right index finger PIP joint, status post fracture, well-healed, rated 10 percent disabling; 5) a left knee disorder, rated 10 percent disabling; 6) a right knee disorder, rated 10 percent disabling; 7) tinnitus, rated 10 percent disabling; 8) bilateral heel spurs, rated 10 percent disabling; 9) triangular fibrocartilage complex tear with scar, right wrist, rated 10 percent disabling; 10) residuals of a broken big toe of the left foot, (now rated as 10 percent disabling pursuant to this decision); 11) bilateral hearing loss, rated noncompensable; 12) sinusitis, rated noncompensable; and 13) hemorrhoids, also rated noncompensable.  

He has been in receipt of a combined disability rating of 80 percent since November 8, 2012.  The service-connected low back disorder and associated radiculopathy of the bilateral lower extremities may be considered as one disability under 38 C.F.R. § 4.16 (a)(2), which permits a combination of service-connected disabilities for disabilities resulting from a common etiology or a single accident.  Thus, the threshold requirement of a single disability ratable at 40 percent with additional disability to bring the combined rating to 70 percent has clearly been met.  The schedular criteria for a TDIU are met from November 8, 2012.  

Thus, the only remaining consideration is whether the Veteran has been unable to secure or follow substantially gainful employment for this appeal period.  The Board finds in the Veteran's favor.  First, the Veteran has reported that he last worked in 2011.  On his August 2017 Application for a TDIU, the Veteran reported that his last position was working as a financial supervisor.  He reported that he last worked as a financial supervisor from May 2006 to July 2011.  However, in January 2018, the Veteran's representative submitted a VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits.  The Veteran's previous employer listed the Veteran's ending date of employment as October 31, 2007.  Because the Veteran had left the company over ten years earlier, the only information the company was able to provide were his dates of employment and job title.  His job title was provided as research analyst, lead.  For the purposes of this decision, it is sufficient to note that the Veteran has clearly remained unemployed from November 8, 2012, onward.  

Turning to the evidence, the Board makes general reference to VA examinations conducted in November 2017, which show considerable limitations associated with the various service-connected orthopedic disorders.  One of the VA examinations, for the back, showed significant radiculopathy, noted to be severe in the left lower extremity and moderate in the right lower extremity.  The Veteran was found to have drop foot in the left lower extremity, which the examiner noted would impair ambulation and standing.  Examinations of the right hand showed that the Veteran had weakened grip and decreased range of motion.  

However, the Board finds an August 2017 opinion from Dr. DM, a private doctor, to be particularly probative.  The opinion largely focused on disability attributable to the Veteran's service-connected right index finger and right wrist disorders.  The doctor also discussed employability.  Specifically, the doctor opined that, based on his training, experience, an interview with the Veteran, and a thorough review of the relevant records, it was at least as likely as not that the Veteran's service-connected conditions involving his back, bilateral lower extremities, right wrist, and right index finger, were the sole cause of the Veteran being unable to secure and follow substantially gainful employment, to include sedentary employment since 2006.  The Veteran retired from his most recent employment in 2011.  Prior to that date, he worked in a protected role wherein his supervisors and clients were very understanding of his limitations posted by his service-connected disabilities.  As such, he was allowed unreasonable accommodations to included missing days from work, taking breaks as needed, and working from home.  In 2011, a new supervisor took away the Veteran's accommodations, quickly resulting in the Veteran's retirement.  The Veteran had since then reportedly applied for 500 different employment positions without success due to his service-connected orthopedic disabilities.  Doctor DM noted that the Veteran's prior occupation involved typing at a computer, but his right hand disorders of the index finger and wrist precluded such activities.  

The Board notes that the August 2017 opinion ranges back to 2006, but a TDIU is not able to be granted in the instant decision in the first instance prior to November 8, 2012.  


ORDER

Entitlement to a 10 percent disability rating, but no higher, is warranted for residuals of a left big toe fracture.  

Entitlement to a TDIU on and after November 8, 2012, is granted.  


REMAND

Regrettably, yet another remand is required for the Veteran's claim of entitlement to service connection for a chronic right hand disorder.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  Where VA provides the veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must support its conclusion with an analysis).  

In October 2017, the Board remanded the claim for service connection so the Veteran could be scheduled for an appropriate VA examination in order to ascertain whether the Veteran has a right hand disorder that is a separate and distinct pathology from the Veteran's service-connected right index finger and right wrist disorders.  If so, etiological opinions were requested on direct and secondary bases.  Thereafter, the Veteran presented for a series of November 2017 VA examinations conducted for various service-connected disabilities, including the Veteran's service-connected right wrist and right index finger disorders.  The examiner did not identify separate disabilities of the right had in either examination report, though it is not clear whether such a determination was the focus of the examinations.  That is, the examiner determined whether there were additional diagnoses associated with the service-connected disorders, but it appears that he limited this determination to the location of the disorder, the right index finger and the right wrist.  The Board is unable to find that these examinations comply with the October 2017 Board remand directives.  Thus, remand is again required for the examinations.  Further, the AOJ did not readjudicate the Veteran's claim in a Supplemental Statement of the Case (SSOC), which was also directed on remand.  Stegall v. West, supra.  

The Veteran's claim for TDIU prior to November 8, 2012, is intertwined with the remaining issue being developed herein.  Accordingly, the issue must be resolved prior to further consideration of the Veteran's claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

 Further, the Veteran and his representative have consistently contended that his service-connected disorders have rendered him unable to secure and follow substantially gainful employment.  Prior to November 8, 2012, however, the Veteran is not qualified on a schedular basis for a TDIU.  The Board finds that the Veteran's TDIU claim should be submitted to the VA Director of Compensation and Pension Services for an initial determination of whether TDIU is warranted on an extraschedular basis prior November 8, 2012. See Barringer v. Peake, 22 Vet. App. 242 (2008) (holding the Board must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record).

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary identification of sources by the Veteran, obtain all clinical records, both VA and non-VA, pertaining to any treatment for right hand conditions that are not already in the claims file.

2.  Schedule the Veteran for an appropriate VA examination.  The file must be made available to the examiner for review of the case.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  

The examiner should identify and/or confirm all current right hand disorders (by diagnosis) and indicate whether the Veteran has a current right hand disorder that is distinct from symptoms caused by his service-connected arthritis of the PIP joint of the right index finger and/or service-connected TFCC tear of the right wrist with scar.  If a separate and distinct right hand disorder is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.

If it is determined that the Veteran has a right hand disorder that is a separate and distinct pathology from his service-connected right index finger and right wrist disabilities, the examiner must address whether such disorder is at least as likely as not, i.e a degree of probability of 50 percent or greater, related to the Veteran's military service.

If any currently diagnosed right hand disorder cannot be regarded as having had its onset during active service, the examiner should address the question of whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the separately diagnosed right hand disorder: 

a)  was caused by the Veteran's service connected service-connected right index finger and/or service-connected right wrist disabilities, or 

b)  was aggravated by (i.e. permanently worsened beyond its natural progression) them.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If he/she cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Refer the issue of entitlement to a TDIU prior to November 8, 2012, to the Director of Compensation and Pension Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16 (b).

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


